Claimant appeals from a judgment of the Court of Claims dismissing after trial his claim for damages for false imprisonment in two State mental institutions. The original order of commitment was made by the Supreme Court of Xew York County on December 19, 1933. The Court of Claims held that the order was made in conformity with the statute then in effect, but, even if erroneously made, was valid on its face and issued by a court of competent jurisdiction. Hence the superintendent of the institution to whom it was directed was obliged to receive claimant and no liability for false imprisonment ensued against the State (Bouglas v. State of New York, 295 X. Y. 941; Warner v. State of New York, 297 X. Y. 395). Judgment unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [193 Mise. 350.] [See post, p. 1002.]